Citation Nr: 1607003	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-24 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for tension headaches (hereinafter referred to as headaches)


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1993 to March 2003.

This appeal is before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The case has since been returned to the RO in Los Angeles, California.  The rating decision granted service connection for tension headaches (claimed as migraines) and assigned an initial noncompensable evaluation, effective August 24, 2011.  The Veteran appeals for a higher initial evaluation.


FINDING OF FACT

The evidence of record shows that for the entire appeal period, the Veteran's service-connected headaches were manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for a 30 percent evaluation, but no greater, for headaches have been met.  38 U.S.C.A. §§ 1110, 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.124a, Diagnostic Code 8100 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent a VA examination during the appeal period in September 2013.  The Board finds that the VA examination is adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

II.  Higher Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where the schedular criteria does not provide for a noncompensable rating, such a rating is assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's tension headaches have been currently evaluated as noncompensable, effective August 24, 2011, under 38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 8100, a 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent rating requires characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable rating is applied for less frequent attacks.

The Veteran contends that his current evaluation for headaches does not adequately represent his level of impairment.  He stated in his November 2013 Notice of Disagreement that he was seeking an initial rating in excess of 10 percent, and stated during an April 2014 telephone conversation that he thought a 30 percent rating was appropriate.

The Board finds that the level of the Veteran's disability most closely approximates the 30 percent level of disability under Diagnostic Code 8100.  See 38 C.F.R. § 4.7.

A December 2011 private treatment record reflects that the Veteran reported headaches for at least one to two years, which seemed to occur less than once a month and were mildly improved with Excedrin Migraine.  Dr. C.G. noted that the primary precipitant seemed to be the consumption of alcohol and that the Veteran had a history of common migraines occurring about once or twice a year.  Dr. C.G. also noted that the Veteran was working for the sheriff's department, but did not discuss any impairment to daily activities, such as work, or whether the headaches were of a prostrating nature.  See 8/6/13 Private Treatment Records (Valley Medical Group of Lompoc 12/21/11-1/9/13), p. 11-12.

A September 2013 VA examination report included a review of the claims file as well as an in-person examination of the Veteran.  The Veteran reported that he currently had headaches maybe once weekly, which lasted less than a day and were usually relieved with over-the-counter Excedrin Migraine.  He did not have a headache on the day of the examination.  Additionally, the VA examiner found that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine pain, nor any very frequent prostrating and prolonged attacks of migraine or non-migraine headache pain.  However, the VA examiner noted that the Veteran had headaches with throbbing pain, nausea, vomiting, and light sensitivity, which impacted his ability to work, specifically his concentration.  The VA examiner found that he was able to perform other activities of daily living.  See VBMS, 9/14/13 VA Examination, p. 18-22.

The Veteran submitted an April 2014 letter from Dr. M.W., a chiropractor, that stated that the Veteran had consistently complained of migraines that became disabling at times, requiring him to find a dark room and put a cold cloth over his eyes and head.  He also reported that the Veteran's migraine headaches occurred once a month or more at times, and were of a prostrating nature.  See VBMS, 6/26/14 Private Treatment Records (statement from M.W., D.C.).

Based on all of the lay and medical evidence and with resolution of all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's symptomatology most closely approximates the 30 percent level of disability under Diagnostic Code 8100.  See 38 C.F.R. § 4.7.

The Board notes some inconsistencies in the evidence of record in regards to whether the Veteran's headaches are prostrating in nature.  However, although the September 2013 VA examiner stated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine pain, he noted symptoms, such as throbbing pain, nausea, vomiting, and light sensitivity, which impacted his ability to work.  As such, the reported symptoms indicate that the Veteran's headaches are of a prostrating nature.  Additionally, Dr. M.W.'s April 2014 letter also stated that the headaches were in fact of a prostrating nature, requiring the Veteran to find a dark room and put a cold cloth over his eyes and head.

Furthermore, the evidence of record indicates that the Veteran consistently reported experiencing headaches once a month or more.  As such, the Board finds that they are frequent enough to warrant a 30 percent rating.

Accordingly, the Board finds that the evidence in favor of an increase in initial rating for the Veteran's headaches has attained relative equipoise with the evidence against such increase.  With resolution of all reasonable doubt in favor of the claim, the Board finds that a 30 percent rating for headaches is warranted under Diagnostic Code 8100.  See 38 C.F.R. § 4.3.  There is no basis for any further staged rating of the Veteran's disability.  Fenderson, 12 Vet. App. at 119.

III.  Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2015), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath, 1 Vet. App. at 593.  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

Based upon the evidence of record, the Board finds that the first Thun element is not satisfied here, as there is nothing exceptional or unusual about the Veteran's headaches; the rating criteria reasonably describe his disability level and symptomatology.  Id. at 115.  A comparison between the levels of severity and symptomatology of the Veteran's headaches with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  See 38 C.F.R. § 3.321(b)(1).  In view of the circumstances as a whole, the Board finds that the rating schedule is adequate in this case.

	
ORDER

Entitlement to an initial rating of 30 percent, but not higher, for service-connected  headaches is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


